DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 15 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first adhesive layer, the first lens structure, and the second adhesive layer have a same refractive index” (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 


Claim Rejections - 35 USC § 112
Claims 10, 11, 19, 20, 12, 13, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10, 11, 19, 20, since there is some degree of indefiniteness as to exactly how return loss is defined and Applicant has not provided the formula from which the “25 dB” return loss was obtained, a brief discussion of how optical return loss is interpreted is appropriate.  Wikipedia contributors, 'Return loss', Wikipedia, The Free Encyclopedia, 27 May 2021, 06:42 UTC, <https://en.wikipedia.org/w/index.php?title=Return_loss&oldid=1025372869> [accessed 26 September 2021; herein referred to as simply: “Wikipedia”] states that:
optical return loss (ORL) = 10 log10 (Pi /Pr);  where Pi “incident” power [aka “input” power] and Pr is the reflected power.

RL = 10 log10 (PR/Pin); PR = reflected power; Pin = input power.
Also, on the same page 4 of 14, Lee/Senko states that ORL is usually a negative number in decibels (dB). However, also on the same page 4 of 14 Lee/Senko a goes ahead and expresses several values as positive numbers.
So, as a summary of the above, Wikipedia has the input power in the numerator and the reflected power in the denominator; in contrast, Lee/Senko does the inverse.
To add to the matter, Okada et al (US 20010033722; ¶ 0013-0014) uses the same formula as Lee/Senko and states that ORL is “always negative”.
Since the inverse will only change the +/- sign and not the absolute value of the ORL all values of ORL in the prior art will have the absolute value used when compared to the instant Application’s (IA’s) positive values. I.e., even if a reference provides negative values of ORL, the absolute value of the negative ORL value will be taken when comparing to the ORL values provided in IA’s Spec. 
Regarding claims 12, 13, 21, and 22, the term "not a neighborhood value" in claims 12, 13, 21, and 22 is a relative term which renders the claim indefinite.  The term "not a neighborhood value" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of the rejection below “not a neighborhood value” will be interpreted such that the prior art applied reads on or clearly renders as obvious the limitations in claims 12, 13, 21, and 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 12, 13, 18, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta (US 20130236193) in view of Dietrich et al (US 20190258175; “Dietrich”).
	Regarding claim 9, Sengupta teaches an optical connection structure 130 (e.g., ¶ 0058) in a propagation direction of light from a first optical waveguide 120 (e.g., fig. 2A) to a second optical waveguide 140 (e.g., fig. 2A), wherein the optical connection structure 130 couples the first optical waveguide to the second optical waveguide (e.g., ¶ 0057), and wherein a mode field of the first optical waveguide 120 is different (e.g., ¶ 0058; it is not necessary to use a mode field 
	Sengupta does not explicitly state that Sengupta’s in-a-propagation-of-the-light element MFC 130 comprises a plurality of adhesive layers and the lens structure is on an interface between the plurality of adhesive layers.
	Dietrich teaches an in-a-propagation-direction-of-the-light element comprising a plurality of adhesive layers and a lens structure on an interface between the plurality of adhesive layers (e.g., Dietrich figs. 15b-c; ¶s 0007, 0174-0175; at least figs. 15b-c teach a MFC device comprising a series of lenses with vertical adhesive layers between the vertical lenses and encapsulating the group of lenses which is a plurality of adhesive layers and a lens structure on an interface between the plurality of adhesive layers).  Also a motivation for the embedding/encapsulating in the adhesive/epoxy is to reduce the refractive index difference/contrast between two materials interfacing one another (in the case of figs. 15b-c the interface between each lens and the embedding medium/adhesive) in order to reduce reflecting losses (e.g., Dietrich ¶s 0133, 0174-0175; ¶ 0133: embedding medium having a lower refractive index than the three biconvex lenses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references because both reference teach mode field shaping/conversion.  
Furthermore, Sengupta and Dietrich are combined by taking the technology of Sengupta which teaches mode field conversion between two different mode waveguides using a lens 
Thus claim 9 is rejected.
	Regarding claim 18, the rejection of claim 9 above under Sengupta and Dietrich combination (“Sengupta-Dietrich”) describes a lens structure wherein a lens structure is disposed on an interface between a plurality of adhesive layers (e.g., Dietrich figs. 15b-c). Thus, disposing a lens structure on an interface between the plurality of adhesive layers occurred. Thus claim 18 is rejected via the reasons and references provided in the rejection of claim 9 above.
Regarding claims 12, 13, 21, 22, respectively Sengupta-Dietrich teaches the optical connection structure/method according to claim 9, 18, respectively (see above).    Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure the distance between each respective waveguide {WG} and its closest lens end face to not a neighborhood value of an integral multiple of an effective half-.

Claims 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta (US 20130236193) in view of Dietrich et al (US 20190258175; “Dietrich”)  as applied to claims 9, 18 with further obviousness evidenced by Lee (Senko Advanced Components White Paper “Optical Return Loss Measurement”, Sept. 2016, 14 pages; herein referred to as: “Lee/Senko”).
	Regarding claims 11, 20, respectively Sengupta-Dietrich teaches the optical connection structure/method according to claim 9, 18, respectively (see above). Furthermore, Sengupta-Dietrich teaches wherein a refractive index of each of the plurality of adhesive layers and a refractive index of the lens structure in contact with the plurality of adhesive layers as set forth in the rejections of claims 9, 18 above by the encapsulating adhesive of Sengupta-Dietrich combination.  
	Sengupta-Dietrich does not explicitly state a return loss between connections is 25 dB or more.
However, it was well-known for a return loss between connections to be 25 dB or more at least as evidenced by Lee/Senko (e.g., Lee/Senko page 4 of 14 2nd full ¶ in the right column: ORL above 30 dB; ORL = optical return loss; 30dB and 32 dB are both values above 25dB; Obviousness of Ranges MPEP §2144.05). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a return loss between 
Thus each of respective claims 11, 20 is rejected.  

Claims 10, 14, 16, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta (US 20130236193) in view of Dietrich et al (US 20190258175; “Dietrich”)  as applied to claims 9, 18 with further obviousness evidenced by Lee (Senko Advanced Components White Paper “Optical Return Loss Measurement”, Sept. 2016, 14 pages; herein referred to as: “Lee/Senko”) and/or Narciso, Jr. et al. (US 5231684; “Narciso”).
	Regarding claims 10, 19, respectively Sengupta-Dietrich teaches the optical connection structure/method according to claim 9, 18, respectively (see above).  Furthermore, Sengupta-Dietrich teaches a refractive index of each of the plurality of adhesive layers exists (e.g., Dietrich ¶s 0133, 0174-0175, figs. 15b-c).
	Sengupta-Dietrich does not explicitly state a refractive index of each clad layer of the first optical waveguide and the second optical waveguide that are in contact with the plurality of adhesive layers are set so that a return loss between connections is 25 dB or more.
	First, regarding “a refractive index of each clad layer of the first optical waveguide and the second optical waveguide that are in contact with the plurality of adhesive layers” was well-known at least as evidenced by Narciso (e.g., Narciso fig. 3: optical fiber {OF} end embedded in/contacting optical adhesive and optically coupled to a lens also in contact with the same optical adhesive; Narciso col. 3 lines 20-40). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a refractive index of each clad layer of the first optical waveguide and the second optical waveguide that are 
Second, regarding “are set so that a return loss between connections is 25 dB or more”, it was well-known for a return loss between connections to be 25 dB or more at least as evidenced by Lee/Senko (e.g., Lee/Senko page 4 of 14 2nd full ¶ in the right column: ORL above 30 dB; ORL = optical return loss; 30dB and 32 dB are both values above 25dB; Obviousness of Ranges MPEP §2144.05). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a return loss between connections to be 25 dB or more at least as evidenced by Lee/Senko at least for the purpose of producing a communications system that has minimized losses.
Thus each of respective claims 10, 19 is rejected.  

	Regarding claim 14, Sengupta-Dietrich teaches the optical connection structure/method according to claim 9 (see above).  Furthermore, Sengupta-Dietrich teaches a refractive index of each of the plurality of adhesive layers exists (e.g., Dietrich ¶s 0133, 0174-0175, figs. 15b-c).
	Sengupta-Dietrich does not explicitly state the first optical waveguide and the second optical waveguide that are in contact with a respective adhesive layer.
	First, regarding “the first optical waveguide and the second optical waveguide that are in contact with a respective adhesive layer” was well-known at least as evidenced by Narciso (e.g., Narciso fig. 3: optical fiber {OF} end embedded in/contacting optical adhesive and optically coupled to a lens also in contact with the same optical adhesive; Narciso col. 3 lines 20-40). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing st and 2nd waveguides to be in contact with a respective adhesive layer at least for the purpose of reducing reflection losses and/or providing a means for keeping components in proper positions while protecting from dust/damage.
	Further regarding claim 14, Sengupta-Dietrich teaches the remaining claim 14 subject matter since, for example, of the 3 lenses in Dietrich fig. 15b, the far left lens is the claimed 1st lens structure, the far right lens is the claimed 2nd lens structure.  To the far left of fig. 15b is the is the WG 120 from Sengupta fig. 2A which is in contact with the far left adhesive material in Dietrich fig. 15b per Sengupta-Dietrich.  Similarly, to the far right of Dietrich fig. 15b is the WG 140 from Sengupta fig. 2A per Sengupta-Dietrich.   Thus, it is easily seen that Sengupta-Dietrich teaches the remaining claim 14 subject matter of the second adhesive layer {AL} (e.g., in Dietrich fig. 15b the 2nd AL is essentially all of the adhesive surrounding the middle lens) is in contact with the first adhesive layer and the third adhesive layer (e.g., Dietrich fig. 15b); the first lens structure is on an interface between the first adhesive layer and the second adhesive layer; and the second lens structure is on an interface between the second adhesive layer and the third adhesive layer (e.g., Dietrich fig. 15b).
	Thus claim 14 is rejected.
	Regarding claim 16, Sengupta-Dietrich renders obvious optical connection structure according to claim 14 (see above).  One of ordinary skill would have different size lenses in the case of an achromatic doublet for example. Moreover, optimizing coupling by providing the desired amount of collimation versus convergence to achieve coupling to the next waveguide which may have a different mode field diameter can influence the different radius of curvature of the lens thus the claim 16 subject matter as an obvious optimization.
	Regarding claim 17, Sengupta-Dietrich renders obvious optical connection structure according to claim 14 (see above).  Furthermore, Sengupta-Dietrich teaches the claim 17 subject 
Allowable Subject Matter
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims contingent upon overcoming the drawing objection to the claim 15 subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).